Joint action by the adult plaintiff and her infant daughter to recover damages for personal injuries, and by the adult plaintiff to recover also for property damage and loss of services. The injuries and damage were the result of a collision between the adult plaintiff’s motor car, which she was driving, and a motor truck owned by the corporate defendant and driven by the individual defendant, its chauffeur. Appeal from a judgment in favor of plaintiffs and from an order denying motion for a new trial. Judgment and order unanimously affirmed, with costs. No opinion. Present —■ Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.